Citation Nr: 1015047	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-17 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the right clavicle, with history of acromioclavicular 
separation, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to 
January 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for an increased rating for his right 
shoulder disability.  When this case was previously before 
the Board in June 2009, it was remanded for additional 
development of the record.  As the requested action has been 
accomplished, the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The Veteran is ambidextrous.

2.  The Veteran is able to move his right arm at least to 
shoulder level. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
traumatic arthritis of the right clavicle, with history of 
acromioclavicular separation, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require Department of 
Veterans Affairs (VA) to notify a veteran of what information 
or evidence is necessary to substantiate the claim; what 
subset of the necessary information or evidence, if any, the 
claimant is to provide; and what subset of the necessary 
information or evidence, if any, VA will attempt to obtain.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in a January 2005 letter, issued prior to the 
rating decision on appeal, the VA provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim for an increased rating, to include 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  The letter advised the Veteran to submit evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  Letters 
dated in March 2006 and April 2008 informed the Veteran of 
how the VA assigns a disability rating and an effective date.  
These letters letter also advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability and the effect that the disability 
has on his employment.  The notice also provided examples of 
pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(VCAA notice in a claim for increased rating need not be 
"veteran specific").  The case was last readjudicated in 
February 2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
medical records, and the reports of VA examinations.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices, 
submitting evidence, and providing argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A 40 percent evaluation may be assigned for limitation of 
motion of the arm of the major extremity to 25 degrees from 
side.  When the motion is to midway between the side and 
shoulder level or at the shoulder level, a 30 percent 
evaluation may be assigned.  When the limitation of motion is 
to the shoulder level, a 20 percent evaluation is assignable.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the minor extremity to 25 degrees from 
the side.  When the motion is limited to midway between the 
side and shoulder level or at the shoulder level, a 20 
percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

A 20 percent rating is assignable for dislocation of the 
clavicle or scapula of the major or minor extremity.  A 20 
percent rating may also be assigned for nonunion of the 
clavicle or scapula with loose movement.  Without loose 
movement, a 10 percent rating is assignable.  A 10 percent 
rating may also be assigned for malunion of the clavicle or 
scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings.  When examined 
by the VA in February 2005, he related he had missed eight 
days of work in the previous year due to right shoulder 
discomfort.  The diagnosis was right shoulder impingement 
syndrome.  The examiner noted the Veteran had limitation in 
lifting heavy weights and especially doing above the shoulder 
activity.  

In a July 2005 statement, M.B. Polsky, M.D. reported the 
Veteran had limitation of motion of the right shoulder 
between the side and shoulder level.  In August 2007, the 
same physician certified that the Veteran had been seen that 
day for right shoulder pain.  He was unable to lift/carry 
anything over 10 pounds.  He could not do pushing, pulling, 
reaching above his head or carrying a mail bag due to the 
weight on his shoulder.  The physician noted the following 
month that the Veteran had been receiving conservative care, 
included going to therapy, and subacromial injections, but 
was doing poorly.  He added the Veteran should not be doing 
any heavy lifting due to the significant impingement in his 
right shoulder.  

Dr. Polsky reported in April 2008 that the Veteran had good 
range of motion and strength of the right shoulder, but there 
were positive impingement signs.  Mild pain and weakness of 
the supraspinatous were also noted.  The Veteran underwent a 
right shoulder arthroscopy in October 2008.  (The record 
shows the RO assigned a 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.30 (2009), for the period from 
October 7, 2008, through November 30, 2008.  The 20 percent 
schedular evaluation was resumed, effective December 1, 
2008.)  Dr. Polsky stated in August 2009 that the Veteran 
continued to have mild discomfort in the right shoulder.  He 
stated it appeared the Veteran had some permanent 
degenerative changes of the shoulder and that he might have 
some residual loss of motion and strength.  

The evidence against the Veteran's claim includes the medical 
findings of record.  On the February 2005 VA examination, 
forward flexion and abduction were to 180 degrees, external 
rotation was to 80 degrees and internal rotation was to 70 
degrees.  The Veteran did report discomfort on terminal range 
of motion.  The Board also notes that there was no joint 
tenderness, effusion or instability.  

When examined by the VA in December 2007, there was only mild 
tenderness of the acromioclavicular joint.  Forward flexion 
and abduction were to 150 degrees; and internal and external 
rotation were to 60 degrees.  

The range of motion of the right shoulder on these VA 
examinations clearly establishes the Veteran was able to 
raise his arm above shoulder level.  While in a July 2005 
statement Dr. Polsky indicated the Veteran had limitation of 
motion of the shoulder midway between the side and shoulder, 
no physical examination findings were reported and no further 
discussion was provided.  As this statement was not 
accompanied by corresponding objective findings from a 
physical examination, and is inconsistent with all other 
objective findings reported by the evidence, including 
findings on examinations by Dr. Polsky, the unsupported 
statement is entitled to little probative weight.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).
 
As noted above, the Veteran underwent right shoulder surgery 
in October 2008.  When seen by Dr. Polsky about six weeks 
later, the Veteran had about 80 percent of his range of 
motion and strength.  Good stability was reported.  In 
January 2009, although he had apparently re-strained the 
shoulder in November, the shoulder showed good range of 
motion and strength.  There was no instability and negative 
impingement signs.  In July 2009, Dr. Polsky noted the 
Veteran had progressed very well with his recovery and 
rehabilitation.  He had some residual problems with 
discomfort and limitations of only about five to ten percent.  
No numbness or tingling was reported on examination.  The 
Veteran took Ibuprofen as needed for discomfort.  In August 
2009, the Veteran's range of motion and strength were 
reported to be 85 to 90 percent.  

The Veteran was again examined by the VA in August 2009.  
While he reported intermittent pain, especially with 
activity, there was no swelling.  It was noted he was able to 
perform his job as a mailman.  An examination revealed no 
swelling, fluid, heat, erythema, crepitus or laxity.  There 
was moderate tenderness of the acromioclavicular joint, but 
this appeared to be intact.  Forward flexion was to 170 
degrees; abduction was to 165 degrees; external rotation was 
to 45 degrees; and internal rotation was to 80 degrees.  The 
Veteran had normal grip and grasp, and normal fine and gross 
manipulation.  A neurological evaluation, including 
sensation, motor function and deep tendon reflexes, was 
normal.  

Initially, the Board notes there is conflicting evidence in 
the claims folder concerning whether the Veteran is right-
handed or left-handed.  An October 1978 report of medical 
history shows that the box marked "left handed" was checked 
and then crossed out, and the Veteran indicated he was right-
handed.  A June 1980 report of medical history shows the 
Veteran stated he was left-handed.  While he reported he was 
left-handed at the time of the August 2000 VA examination, he 
claimed he was right-handed when examined by the VA in 
January 2002.  He was said to be ambidextrous on VA 
examinations in February 2005 and January 2010.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2009).

In light of the recent statements suggesting the Veteran is 
ambidextrous, the Board will resolve all doubt in the 
Veteran's favor and will consider the Veteran's right hand to 
be the dominant extremity.  

The record establishes that the Veteran is able to reach to 
at least shoulder level.  Thus, regardless of whether the 
Veteran is right or left-handed, a higher rating is not 
warranted based on the range of motion of the right shoulder.  
In fact, the 2005, 2007, and 2010 VA examinations 
demonstrated the Veteran was able to reach over his shoulder.  
The Board finds, accordingly, that the objective medical 
findings of record are of greater probative value than the 
Veteran's statements regarding the severity of his right 
shoulder disability.  The Board concludes, therefore, that 
the preponderance of the evidence is against the claim for an 
increased rating for traumatic arthritis of the right 
clavicle.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating for the right 
shoulder disability.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  In 
this regard, the Board points out that following the February 
2005 and December 2007 VA examinations, the examiner 
specifically commented that there were no additional 
limitations due to pain, fatigue, weakness or lack of 
endurance following repetitive motion.  The Board concedes 
that it was reported on the January 2010 VA examination that 
there was evidence of moderate weakened movement and 
excessive fatigability.  However, there was no additional 
loss of motion or functional impairment during flare-ups.  He 
added the Veteran was able to perform his usual job as a 
mailman.  In light of the fact the most recent examination 
showed he was able to reach overhead, it is apparent that the 
Veteran is already receiving an evaluation for pain on 
motion.  Thus, the 20 percent rating in effect adequately 
addresses the subjective complaints and the objective 
findings regarding the Veteran's right shoulder disability.  
Deluca, 8 Vet. App. 202.  

The Board has also considered whether the Veteran's service-
connected right shoulder disability presents an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's right shoulder 
disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology, and provide for additional or more severe 
symptoms than currently shown by the evidence.  The Board 
notes the Veteran's complaint that his shoulder disability 
impacts his employment by limiting the amount of overtime he 
can work.  However, the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

An increased rating for traumatic arthritis of the right 
clavicle, with history of acromioclavicular separation, is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


